DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4- 9, 11-16, 18-20 (renumbered 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable over the prior art of record in light of applicant’s remarks filed 08/12/2022, and since the cited references, in particular Lee et al. (US 2016/0034047), Lee (US 2018/0082632), Yoon et al. (US 2021/0248942), taken alone or in combination do not teach or suggest a foldable display comprising “cause a subset of pixels of the plurality of pixels to illuminate using the one or more display settings, including: identify a first brightness level of the subset of pixels; determine an updated brightness level of the subset of pixels based on i) the first brightness level of the subset of pixels and ii) an increase in brightness level for the subset of pixels indicated by the one or more display settings; compare the updated brightness level of the subset of pixels to a maximum brightness level; determine, based on the comparing, that the updated brightness level of the subset of pixels is greater than the maximum brightness level, and in response: decrease the first brightness level of the plurality of pixels to a second brightness level less than the first brightness level; and PALO1127862 1075543-143317/154,201update the second brightness level of the subset of pixels based on the increase in brightness level indicated by the one or more display settings” in combination with the other limitations in the claim.
Independent Claim 8 is allowable over the prior art of record in light of applicant’s remarks filed 08/12/2022, and since the cited references, in particular Lee et al. (US 2016/0034047), Lee (US 2018/0082632), Yoon et al. (US 2021/0248942), taken alone or in combination do not teach or suggest a method comprising “causing, by the display controller, a subset of pixels of a plurality of pixels to illuminate using the one or more display settings, including: identifying a first brightness level of the subset of pixels; determining an updated brightness level of the subset of pixels based on i) the first brightness level of the subset of pixels and ii) an increase in brightness level for the subset of pixels indicated by the one or more display settings; comparing the updated brightness level of the subset of pixels to a maximum brightness level; determining, based on the comparing, that the updated brightness level of the subset of pixels is greater than the maximum brightness level, and in response: decreasing the first brightness level of the plurality of pixels to a second brightness level less than the first brightness level; and updating the second brightness level of the subset of pixels based on the increase in brightness level indicated by the one or more display settings, in combination with the other limitations in the claim.
Independent Claim 15 is allowable over the prior art of record in light of applicant’s remarks filed 08/12/2022, and since the cited references, in particular Lee et al. (US 2016/0034047), Lee (US 2018/0082632), Yoon et al. (US 2021/0248942), taken alone or in combination do not teach or suggest a method comprising “cause a subset of pixels of the plurality of pixels to illuminate using the one or more display settings, including: identify a first brightness level of the subset of pixels; determine an updated brightness level of the subset of pixels based on i) the first brightness level of the subset of pixels and ii) an increase in brightness level for the subset of pixels indicated by the one or more display settings; compare the updated brightness level of the subset of pixels to a maximum brightness level; determine, based on the comparing, that the updated brightness level of the subset of pixels is greater than the maximum brightness level, and in response: decrease the first brightness level of the plurality of pixels to a second brightness level less than the first brightness level; and update the second brightness level of the subset of pixels based on the increase in brightness level indicated by the one or more display settings, in combination with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DISMERY MERCEDES/Primary Examiner, Art Unit 2627